                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JW GAMING DEVELOPMENT, LLC,                      Case No. 3:18-cv-02669-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING TRIBAL
                                                 v.                                         DEFENDANTS’ MOTION FOR
                                   9
                                                                                            SUMMARY JUDGMENT ON COUNTS
                                  10       ANGELA JAMES, et al.,                            TWO THROUGH SIX
                                                        Defendants.                         Re: Dkt. No. 184, 195
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff JW Gaming argues that numerous individual defendants committed fraud and

                                  14   violated the Racketeer Influenced and Corrupt Organizations Act (RICO) beginning in 2008 in an

                                  15   effort to induce it to invest $5.38 million in the casino project of defendant Pinoleville Pomo

                                  16   Nation (“the Tribe”1). Years later after JW Gaming had made the full investment, it entered into a

                                  17   contract with the Tribe to memorialize the loan. On January 21, 2020, I determined that the Tribe

                                  18   had breached the contract as a matter of law by failing to repay the money according to the terms

                                  19   agreed to by the parties. I also denied the Tribal Defendants’2 motion for summary judgment on

                                  20   all the claims against them.

                                  21           Now the Tribal Defendants move for summary judgment a second time, arguing that the

                                  22   election of remedies doctrine bars JW Gaming from pursuing the pending fraud and RICO claims

                                  23   because of my ruling on breach of contract. As I have already determined, to the extent JW

                                  24

                                  25   1
                                        “The Tribe” also refers to defendants the Pinoleville Gaming Commission, the Pinoleville
                                  26   Business Board, and Pinoleville Economic Development, LLC.

                                  27
                                       2
                                        “The Tribal Defendants” include the Tribe and the following Individual Tribal Defendants:
                                       Angela James, Leona Williams, Lenora Steele, Kathy Stallworth, Michelle Campbell, Julia
                                  28   Maldonado, Donald Williams, Veronica Timberlake, Cassandra Steele, Jason Edward Running
                                       Bear Steele, and Andrew Stevenson.
                                   1   Gaming’s alleged harm is the same, it will not be able to recover twice. However, the election

                                   2   need not be made until final judgment is about to be entered; there is no substantial prejudice to

                                   3   the Tribal Defendants in waiting until then. Accordingly, I deny their motion.

                                   4                                             BACKGROUND

                                   5            JW Gaming initiated this case in state court on March 1, 2018, and the defendants removed

                                   6   it to federal court on March 7. Dkt. Nos. 1, 1-1. On October 5, 2018, I denied the defendants’

                                   7   motions to dismiss and motion to strike. Dkt. No. 55. The Individual Tribal Defendants filed an

                                   8   interlocutory appeal of my Order denying their assertion of tribal immunity for the fraud and

                                   9   RICO claims, and the Ninth Circuit affirmed my denial of tribal immunity on October 2, 2019.

                                  10   Dkt. No. 123. The United States Supreme Court recently denied the Tribal Defendants’ petition

                                  11   for a writ of certiorari. See Dkt. Nos. 165, 183.

                                  12            The Tribal Defendants moved for summary judgment on October 16, 2019, and JW
Northern District of California
 United States District Court




                                  13   Gaming moved for partial judgment on the pleadings on October 30, 2019. Dkt. Nos. 129, 136.

                                  14   Both sides agreed that no disputes of material fact prevented judgment on the breach of contract

                                  15   claim, which rested on the proper interpretation of the contract. On January 21, 2020, I granted

                                  16   JW Gaming’s motion for judgment on the pleadings of the breach of contract claim and denied the

                                  17   Tribal Defendants’ motion in its entirety. Order on Motion for Summary Judgment, Motion for

                                  18   Judgment on the Pleadings, Etc. (“SJ Order”) [Dkt. No. 178].

                                  19            In their motion, the Individual Tribal Defendants asserted that they were entitled to

                                  20   summary judgment on the fraud and RICO claims because JW failed to allege a harm that was

                                  21   distinct from the harm from the breach of contract damages. Addressing that argument, I wrote:
                                                       JW Gaming’s damages for all its causes of action stem from the $5.38
                                  22                   million it loaned to the Tribe; it cannot recover that money more than
                                                       once. At the hearing, JW Gaming reaffirmed its request for judgment
                                  23                   on the breach of contract claim, notwithstanding the potential impact
                                                       that choice might have on its fraud and RICO claims. As for whether
                                  24                   the remaining claims are impacted, I will address those issues after
                                                       the parties have fully briefed them.
                                  25
                                       Id. at 14. Claims remain pending in this case, including against defendants who have not been
                                  26
                                       involved in the summary judgment motions just described.3 No judgment has been entered.
                                  27
                                  28   3
                                           Those defendants are the Canales Group, LLC, Michael Canales, Melissa Canales, Kelly
                                                                                        2
                                   1          On February 28, 2020, the Tribal Defendants moved for summary judgment a second

                                   2   time.4 Motion for Partial Summary Judgment (“Mot.”) [Dkt. No. 184]. On March 23, 2020, I

                                   3   vacated the hearing on the motion. Dkt. No. 190.

                                   4                                             DISCUSSION

                                   5          The Tribal Defendants argue that by moving for judgment in its favor on the breach of

                                   6   contract claim, JW Gaming elected that remedy over the inconsistent remedy for fraud and RICO.

                                   7   Accordingly, the Individual Tribal Defendants are entitled to judgment on the remaining causes of

                                   8   action. JW Gaming counters that the election of remedies doctrine does not apply and that

                                   9   pursuing its claims to final judgment does not mean that it will recover the same damages twice.

                                  10          The question before me is whether the doctrine of election of remedies bars JW Gaming

                                  11   from pursuing its claims at this stage. As explained by a California Court of Appeal:
                                                     Broadly speaking, election of remedies is the act of choosing between
                                  12                 two or more concurrent but inconsistent remedies based upon the
Northern District of California
 United States District Court




                                                     same set of facts. Ordinarily, a plaintiff need not elect, and cannot be
                                  13                 compelled to elect, between inconsistent remedies during the course
                                                     of trial prior to judgment. The doctrine of election of remedies is but
                                  14                 a specific application of the doctrine of equitable estoppel. The
                                                     doctrine rests on the rationale that when plaintiff has pursued a
                                  15                 remedy which is inconsistent with an alternative remedy and thereby
                                                     causes the defendant substantial prejudice, plaintiff should be
                                  16                 estopped from pursuing the alternative remedy.
                                  17   Baker v. Superior Court, 150 Cal. App. 3d 140, 144 (1983). No election of remedies is required

                                  18   prior to judgment unless there is “substantial prejudice” to the defendant. See id.; Sharpe v. FDIC,

                                  19   126 F.3d 1147, 1153 (9th Cir. 1997). In addition, the doctrine only applies where the plaintiff

                                  20   seeks alternative remedies based on the same set of facts. Gen. Ins. Co. v. Mammoth Vista

                                  21   Owners’ Ass’n, 174 Cal. App. 3d 810, 828 (1985); see Lifeline Food Co. v. Gilman Cheese Corp.,

                                  22   No. 5:15-cv-00034-PSG, 2015 U.S. Dist. LEXIS 64155, at *13 (N.D. Cal. May 15, 2015)

                                  23   (determining that the doctrine barred a false promise claim because it “ar[ose] out of the same

                                  24   obligations and operative facts as [the party’s] breach of contract claim”). “The doctrine is no

                                  25

                                  26
                                       Canales, Lori Canales, and John Tang.
                                       4
                                  27     The Tribal Defendants did not properly notice their motion on the 35-day timeline required by
                                       Civil Local Rule 7–2. My Standing Order for Civil Cases also requires that parties seek leave to
                                  28   file more than one motion for summary judgment; however, I will look past this oversight because
                                       my Order invited briefing on the election of remedies issue.
                                                                                        3
                                   1   longer strictly enforced in the federal courts.” Phleger v. Countrywide Home Loans, Inc., No. 07-

                                   2   cv-01686-SBA, 2009 U.S. Dist. LEXIS 17419, at *26-27 (N.D. Cal. Mar. 3, 2009); see also

                                   3   Baker, 150 Cal. App. 3d at 145 (“Courts and commentators have long recognized the harshness of

                                   4   the election of remedies doctrine and have for some time looked upon it with disfavor.”).

                                   5             The election of remedies doctrine does not bar JW Gaming from pursuing the merits of its

                                   6   fraud and RICO claims. These causes of action are based on different operative facts, arise from

                                   7   different duties, and are pleaded against different defendants than the breach of contract claim.

                                   8   See Waffer Internat. Corp. v. Khorsandi, 69 Cal. App. 4th 1261, 1278 (1999) (“Nor is a tort claim

                                   9   forfeited by election of remedies if the facts material to the contract claim arise at a different time

                                  10   than those material to the tort claim, nor if the contract and tort claims arise out of different rights

                                  11   and duties.”) (internal citations omitted). JW Gaming alleges that the individual defendants in this

                                  12   case, including the Individual Tribal Defendants—but not the Tribe itself—made false
Northern District of California
 United States District Court




                                  13   representations to induce JW Gaming to invest in the casino project, and then they used the money

                                  14   for personal gain. This alleged conduct occurred years before the contract was ever executed, and

                                  15   the individuals who are defendants to the fraud and RICO claims were not parties to the contract.

                                  16   These differences alone prevent the doctrine from applying here.

                                  17             In addition, the Tribal Defendants have not shown that they would be substantially

                                  18   prejudiced if JW Gaming is permitted to pursue counts two through six to final judgment. In the

                                  19   cases they cite, one party took action to elect the breach of contract remedy by obtaining a writ of

                                  20   attachment in state court. See Mot. 6-8 (citing Sears, Roebuck & Co. v. Metro. Engravers, Ltd.,

                                  21   245 F.2d 67, 70 (9th Cir. 1956); Roam v. Koop, 41 Cal. App. 3d 1035, 1040-41 (1974); Steiner v.

                                  22   Rowley, 35 Cal. 2d 713, 720 (1950)). Here, by contrast, no judgment has been entered, and JW

                                  23   Gaming has no authority to pursue payment on the breach of contract claim. Even if a

                                  24   prejudgment remedy had been granted, the doctrine would not apply for the reasons explained

                                  25   above. See Waffer, 69 Cal. App. 4th at 1280 (determining that the doctrine did not apply even

                                  26   where a writ of attachment was obtained because it involved a different party and a different

                                  27   claim).

                                  28             The Tribal Defendants further argue that JW Gaming should be estopped from pursuing its
                                                                                           4
                                   1   fraud and RICO claims based on the following statement in earlier briefing:
                                                    In response to the Court’s comments during the hearing on December
                                   2                4, 2019, JW Gaming also reiterates its request that the Court issue
                                                    final judgment in favor of JW Gaming on its claim for breach of
                                   3                contract, provided that enforcement and collection of the judgment
                                                    against the Tribe and Pinoleville Gaming Authority shall not be
                                   4                restricted to any particular assets of either of them. JW Gaming elects
                                                    such full-recourse judgment on the contract in lieu of tort remedies.
                                   5
                                       Dkt. No. 160 at 19; see Reply 2–4. I disagree that this statement binds JW Gaming. As I noted in
                                   6
                                       my Summary Judgment Order, at that time the parties had not fully explored the impact a ruling
                                   7
                                       on breach of contract might have on the remaining claims. That briefing is before me now. As
                                   8
                                       noted above, no judgment has been entered in this case, and JW Gaming lacks any right to enforce
                                   9
                                       my ruling against the Tribe.5
                                  10
                                              Finally, the Tribal Defendants argue that JW Gaming cannot pursue punitive damages
                                  11
                                       because an award of compensatory damages on the remaining claims would result in double
                                  12
Northern District of California




                                       recovery. Mot. 9. But a jury’s finding of liability and an entitlement to compensatory damages
 United States District Court




                                  13
                                       could provide the basis for a punitive damages award even if JW Gaming does not in fact recover
                                  14
                                       the compensatory damages. See Yates v. Nimeh, 486 F. Supp. 2d 1084, 1088 (N.D. Cal. 2007)
                                  15
                                       (noting that a plaintiff could still recover punitive damages even though his compensatory damage
                                  16
                                       claim had been offset); see also UTHE Tech. Corp. v. Aetrium, Inc., 808 F.3d 755, 761-62 (9th
                                  17
                                       Cir. 2015) (holding that compensation pursuant to a judgment in a different tribunal did not
                                  18
                                       prevent the plaintiff from seeking treble damages under RICO). It remains true that JW Gaming
                                  19
                                       will not be able to recover the $5.38 million it loaned twice. See SJ Order 14. In the event of
                                  20
                                       findings in favor of JW Gaming on the remaining claims, I can structure the remedy to avoid
                                  21
                                       double recovery. See Alexander v. Gardner-Denver Co., 415 U.S. 36, 51 n.14 (1974) (“[J]udicial
                                  22
                                       relief can be structured to avoid such windfall gains.”).
                                  23
                                              The doctrine of election or remedies is an equitable one. See Waffer Internat. Corp. v.
                                  24

                                  25
                                       5
                                  26     On March 23, 2020, JW Gaming filed a motion for entry of partial judgment on claim one under
                                       Federal Rule of Civil Procedure 54(b) in the alternative to its motion for summary judgment on
                                  27   claims two and three. Dkt. No. 191. That motion is set to be heard on May 27, 2020. Dkt. No.
                                       194. The Tribal Defendants have requested an extension of time to respond to that motion
                                  28   pending this Order. Dkt. No. 195. That request is DENIED AS MOOT; the Tribal Defendants
                                       shall respond to the motion by April 27, 2020 as provided at Dkt. No. 194.
                                                                                         5
                                   1   Khorsandi, 69 Cal. App. 4th 1261, 1279 (1999) (“Before an equitable estoppel can properly be

                                   2   applied, there must be an inequity to be remedied by the estoppel.”). There is no inequity to be

                                   3   remedied at this stage; the doctrine does not apply.

                                   4                                             CONCLUSION

                                   5          For the reasons set forth above, the Tribal Defendants’ second motion for summary

                                   6   judgment is DENIED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 3, 2020

                                   9

                                  10
                                                                                                   William H. Orrick
                                  11                                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         6
